Citation Nr: 1509315	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  12-28 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, to include residuals of a lumbar laminectomy. 

2.  Entitlement to service connection for a low back disability, to include residuals of a lumbar laminectomy.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD). 

6.  Entitlement to a compensable disability rating (in excess of 0 percent) for residuals scar from removal of a sebaceous cyst of the right naso-labial line.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran served on active duty with the United States Coast Guard from October 1973 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a videoconference hearing in July 2011.  A transcript of that hearing has been associated with the claims file.

The issues of entitlement to service connection for a low back disability, to include residuals of a lumbar laminectomy, service connection for bilateral hearing loss, service connection for bilateral tinnitus, service connection for COPD, and entitlement to a compensable disability rating for residuals scar from removal of a sebaceous cyst of the right naso-labial line are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2002 rating decision denied service connection for a low back disability; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a low back disability has been received since the November 2002 rating decision.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the November 2002 denial of service connection for a low back disability to reopen the claim.  38 U.S.C.A. §§ 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Low Back

In this decision, the Board grants reopening entitlement to service connection for a low back disability.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary regarding the reopening of that claim.  

The Veteran seeks to reopen claims of entitlement to service connection for a low back disability.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for lumbar laminectomy, claimed as a back condition, was originally denied in November 2002.  The Veteran did not file a notice of disagreement regarding the November 2002 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2013).  The Veteran also did not submit any information or evidence within one year of the November 2002 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2014); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

Since the prior final rating decision in November 2002, VA has received additional evidence, including lay statements from family members indicating that the Veteran's low back disability may have had its onset during service.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the Court has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for a low back disability.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for a low back disability is reopened.


REMAND

The Board notes that VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions of SSA. The record contains a December 2000 SSA grant of benefits, but does not contain any of the records upon which that decision was made.  Therefore, the Board finds that a remand is necessary to obtain the SSA records in order to ascertain if they contain any evidence relevant to the various claims on appeal.  The RO should note that the Veteran legally changed her name in June 2002, so any attempt to obtain records should include both the prior and current names.  

Regarding the Veteran's low back claim, the Board notes that the Veteran's treatment records show complaints of low back pain to the extent requiring surgery in 1979.  Specifically, a February 1979 treatment record shows complaints of pain for three years prior.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Veteran's lay statements and the lay statements submitted by the Veteran's family members support this timeline.  Therefore, the Board finds it credible that the Veteran had onset of low back pain during service.  Based on this finding, the Veteran must be afforded a VA examination to determine if the Veteran has a current back disability that is causally and etiologically related to those complaints of pain that manifested during service.  

Finally, the Veteran has asserted that her COPD is secondary to her exposure to various chemicals throughout her tour of duty in the Coast Guard.  The Board finds it possible that the Veteran is credible in her belief that she was exposed to chemicals while aboard ships on a daily basis doing pollution investigations.  The RO should attempt to verify and exposure and determine the level of exposure.  Additionally, the Veteran should be sent for a VA examination to determine if her COPD is causally or etiologically related to any exposure during her service.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of her disability symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should attempt to obtain and associate with the file any SSA records related to her claimed disabilities, to include the SSA decision granting disability benefits.  The RO should document any attempts to obtain these records, to include any negative responses.  See 38 C.F.R. § 3.159(c)(2) (2014).

3.  Obtain and associate with the claims file all outstanding VA treatment records not already of record.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  See 38 C.F.R. § 3.159(c)(2) (2014).

4.  Attempt to verify the exposure to chemicals during her service in the Coast Guard and generally determine the level of exposure during pollution checks.  

5.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding her low back.  The examiner should review the claims file, diagnose any current low back disability, and then address the following:

Is it at least as likely as not that the Veteran's current low back disabilities manifested during service or are causally or etiologically related to the injury in service?  The examiner should note that the Veteran's complaints of pain during service are credible.  
  
A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

6.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA examination regarding her COPD.  The examiner should review the claims file, diagnose any current respiratory disability, and then address the following:

Is it at least as likely as not that the Veteran's current respiratory disability is causally or etiologically related to service?  Should the RO verify any exposure to chemicals during service, the examiner should take that into consideration.  
  
A rationale should be provided for all findings and conclusions and should be set forth in a legible report.  If an opinion cannot be made without resorting to mere speculation, this must also be fully explained.

7.  The Veteran must be advised of the importance of reporting to the VA examination and of the possible adverse consequences, to include the denial of her claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter advising her of the time, date, and location of the scheduled examination must be included in the claims folder and must indicate that it was sent to her last known address.  If she  fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

8.  Then, readjudicate the appeals.  If the benefits sought on appeal are not granted, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


